Citation Nr: 1503382	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  13-00 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for right ear hearing loss.

2. Entitlement to service connection for left ear hearing loss.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to September 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In April 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO.  A transcript of the hearing is of record.  The Veteran also submitted additional evidence directly to the Board with a waiver of initial RO consideration.  As such, this evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).


FINDINGS OF FACT

1. The probative, competent evidence does not demonstrate that any pre-existing right ear hearing loss permanently worsened in service, and the evidence indicates that the Veteran's right ear hearing loss was clearly and unmistakably not aggravated beyond the natural progression of the disease as the result of active duty.

2. The probative, competent evidence does not demonstrate that left ear hearing loss is causally or etiologically related to active duty.

3. The probative, competent evidence does not demonstrate that the Veteran experienced symptoms of left ear hearing loss since separation from active duty or that left ear hearing loss manifested within one year of separation from active duty.

4. The probative, competent evidence does not demonstrate that tinnitus is causally or etiologically related to active duty.


CONCLUSIONS OF LAW

1. The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153, 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.306, 3.385 (2014).

2. The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

3. The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A January 2011 letter satisfied the duty to notify provisions, to include notification of the regulations pertinent to the establishment of an effective date and disability rating. 
 
In addition, the record contains the Veteran's service treatment records, VA treatment records, VA examination report, identified private treatment records, and lay evidence.  The Veteran underwent VA examination in December 2011.  The record demonstrates that the December 2011 VA examiner reviewed the Veteran's relevant medical history, to include his service treatment records, post-service treatment records, and lay testimony, completed an audiological examination, and provided an opinion with sufficient rationale as to the clinical findings.  38 C.F.R. 
§ 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning his symptoms of and treatment for his hearing loss and tinnitus as well as his in-service and post-service noise exposure.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  In addition, the Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran, and neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence relevant to the issues is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111.  This presumption attaches only where there has been an induction examination in which the later-complained-of disability was not noted.  Where a pre-existing disease or injury is noted on the entrance examination, section 1153 provides that "[a] pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a pre-existing condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  

Hearing Loss

VA has specifically defined the term "disability" for service connection claims involving impaired hearing.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran asserts that he has bilateral hearing loss as the result of exposure to acoustic trauma during active duty.  Specifically he contends that he was exposed to loud noises riding in helicopters without ear protection.  He also reports exposure to noise from small arms fire, Howitzer tanks, and artillery.  At the Board hearing, the Veteran stated that he first noticed hearing problems during active duty, and he denied any significant post-service noise exposure, reporting that he always wore hearing protection while working at the sheriff's department.  

Concerning a current disability, the record reflects diagnoses of sensorineural right ear hearing loss and sensorineural left ear hearing loss during the pendency of the appeal.  As a result, the Board finds the Veteran has established current disabilities for the purpose of service connection.

With respect to an in-service illness, event or injury, the December 1966 induction examination report reflects pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30 (45)
30 (40)
20 (30)
20 (30)
10 (15)
LEFT
5 (20)
5 (15)
10 (20)
10 (20)
10 (15)

(Note: Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

Based on the induction examination report, the Board finds the record indicates that some right ear hearing loss pre-existed active duty.  Therefore, the appropriate question to determine entitlement to service connection is whether any pre-existing right ear hearing loss worsened in service, and if so, whether the disability was clearly and unmistakable not aggravated beyond the natural progression of the disease by active duty.  38 C.F.R. § 3.306 (2014).  In this respect, the December 2011 VA examiner's opinion is the only medical opinion of record and is negative to the Veteran's claim.  The VA examiner noted that the enlistment audiogram showed a mild low frequency hearing loss in the right ear.  However, this loss had resolved at the separation examination.  The VA examiner reported that a temporary low frequency hearing loss was consistent with a temporary external or middle ear condition, and as such, the Veteran's pre-existing right ear hearing loss was not aggravated beyond its normal progression in military service.  Here, the Board finds the December 2011 VA examiner's opinion to be highly probative, as it was based on a complete audiological examination of the Veteran as well as a review of the Veteran's records and lay statements.  In addition, the VA examiner provided adequate rationale for the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).
  
The Board acknowledges that the Veteran is competent to describe symptoms, such as hearing loss, which he is able to perceive through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, a layperson without medical training is not qualified to render a medical opinion concerning the etiology or progression of hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  Here, the evidence does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion as to the medical progression of his pre-existing right ear hearing loss.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value.  

Therefore, the Board finds that the evidence is against a grant of service connection for right ear hearing loss.  Although the Veteran's right ear hearing loss temporarily worsened in service, the problem had resolved by the time of his separation examination.  The Board finds the opinion of the VA examiner to be the most probative and that there was no permanent worsening of the pre-existing right ear hearing loss in service, and that the Veteran's right ear hearing loss was clearly and unmistakably not aggravated by service.

With respect to entitlement to service connection for left ear hearing loss, the service treatment records do not demonstrate complaints of, treatment for, or a diagnosis of left ear hearing loss.  However, the Veteran's military occupational specialty was memorial activities specialist, and the Board finds his descriptions of riding in helicopters to retrieve bodies to be consistent with the circumstances of his service.  Furthermore, the Board finds the lay evidence, to include the Veteran's own statements and statements from his fellow service members, to be competent and credible evidence establishing his exposure to acoustic trauma during active duty.  Therefore, the Board finds the evidence demonstrates an in-service event for service connection purposes.   

However, the only medical opinion is the December 2011 VA examiner's opinion, which is negative to the Veteran's claim.  The VA examiner noted the Veteran's reports concerning military combat noise exposure in Vietnam and his denial of occupational and recreational noise exposure post-service except during annual weapons qualifications as a reserve sheriff deputy.  The VA examiner also commented that the December 1966 induction examination report and the September 1969 separation examination report both showed normal hearing in the left ear.  The VA examiner found it significant that the record did not reflect any significant threshold shifts during active duty, and as such, it was unlikely that any current hearing loss was related to service.  Here, the Board affords the December 2011 VA examiner's opinion significant probative value, as it was based on a complete audiological examination of the Veteran as well as a review of the Veteran's records and lay statements.  In addition, the VA examiner provided adequate rationale for the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Again, the Board acknowledges that the Veteran is competent to describe symptoms that he is able to perceive through the use of his senses.  See Layno, 6 Vet. App. at 469-71.  In addition, as hearing loss is considered an organic disease of the nervous system for VA purposes, it is a condition explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Therefore, the Veteran's statements regarding continuity of symptomatology may be sufficient for purposes of establishing service connection.  Upon review, however, the Board finds the Veteran's statements regarding the onset and progression of his left ear hearing loss have been inconsistent.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Although the Veteran testified that he first experienced hearing loss during active duty, a May 1988 letter from a private physician shows the Veteran denied a history of hearing loss.  In addition, a March 2007 private treatment record shows the Veteran reported a history of mild, decreased hearing for only 18 months.  Therefore, despite the lay statements provided by the Veteran's friends and family supporting his assertions that he first experienced hearing loss during and also immediately after active duty, the Board finds the Veteran's lay statements with respect to continuity of symptomatology are inconsistent and of little probative value, which renders them insufficient for purposes of establishing entitlement to service connection.  

Furthermore, the first notation of complaints concerning hearing loss is found in the March 2007 private treatment record, approximately 38 years following separation from active duty.  This prolonged period without complaints or treatment is evidence for consideration in determining continuity of symptomatology and weighs against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Moreover, this period, along with the normal left ear hearing reflected on the separation examination, indicates that left ear hearing loss may not be presumed to have been incurred in service as it did not manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Finally, a layperson without medical training is not qualified to render a medical diagnosis or medical opinion concerning the etiology of hearing loss.  See Barr, 21 Vet. App. at 307.  The evidence does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion as to the medical causation of hearing loss.  Grottveit, 5 Vet. App. at 93.  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value.  

Therefore, the Board finds that the preponderance of the evidence is against a grant of service connection for left ear hearing loss.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56.

Tinnitus
	
The Veteran contends that he has tinnitus as the result of exposure to acoustic trauma during active duty.  At the Board hearing, he reported that he first experienced ringing and buzzing in his ears during active duty and that he has continuously experienced symptoms of tinnitus since his separation from active duty.

With respect to a current disability, the December 2011 VA examiner diagnosed tinnitus.  As such, the Board finds the Veteran has established a current disability for purposes of service connection.  In addition, although the service treatment records do not demonstrate complaints of, treatment for, or a diagnosis of tinnitus, as noted above, the evidence supports the Veteran's in-service exposure to acoustic trauma.  Therefore, the Board finds the evidence demonstrates an in-service event for service connection purposes.

In this case, the only medical opinion is the VA examiner's December 2011 opinion, which is negative to the Veteran's claim.  After a review of the evidence and an audiological examination, the VA examiner did not find that the Veteran's tinnitus was at least as likely as not related to active duty.  Rather, the VA examiner determined that the Veteran's tinnitus was at least as likely as not a symptom associated with his clinical hearing loss because tinnitus was known to be a symptom associated with hearing loss.  The VA examiner also noted in the examination report that the Veteran was uncertain when his tinnitus began but noted that constant whooshing tinnitus had a gradual onset, had been present for a number of years, and had worsened over the years.  The Board finds the December 2011 VA examiner's opinion deserves highly probative value, as it was based on a complete audiological examination of the Veteran as well as a review of the Veteran's records.  In addition, the VA examiner specifically noted the Veteran's lay statements concerning his symptoms and provided a rationale as to why the Veteran's tinnitus was not related to active duty.  Nieves-Rodriguez, 22 Vet. App. 295.  In this decision, the Board has found that the Veteran's hearing loss is not related to active duty, and therefore, service connection cannot be granted on the basis of any relationship of the Veteran's current tinnitus to his hearing loss. 

Again, the Board acknowledges that the Veteran is competent to describe symptoms, such as tinnitus, that he is able to perceive through the use of his senses.  See Layno, 6 Vet. App. 465, 469-71 (1994).  The Board also recognizes the statements submitted by the Veteran's mother, wife, son, and buddies and that they are also competent to describe their experiences of the Veteran's symptoms.  Id.  However, the Board finds the Veteran's statements regarding the onset of his tinnitus have been inconsistent.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  In particular, a May 1983 letter from a private physician indicates the Veteran denied symptoms of tinnitus.  In addition, the March 2007 private treatment record referenced above shows the Veteran reported an 18-month history of tinnitus symptoms.  According to the private physician, the Veteran stated that the onset of his tinnitus symptoms had been sudden and might have been associated with a car accident, as he had noticed the tinnitus shortly after hitting his head on a steering wheel.  Furthermore, on VA examination in December 2011, the Veteran reported that he was uncertain as to when his tinnitus symptoms began.  Therefore, the Board finds the Veteran's lay statements are inconsistent and of little probative value with respect to whether the Veteran's current tinnitus is related to in-service acoustic trauma.  

Furthermore, the first notation of complaints concerning tinnitus is found in the March 2007 private treatment record and indicates that the Veteran's symptoms had their onset in 2005, approximately 46 years following separation from service.  This prolonged period without complaints or treatment is evidence for consideration in determining continuity of symptomatology and weighs against the claim herein.  See Mense, 1 Vet. App. at 356.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for tinnitus.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56.


ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


